UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53


              United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604
                      Submitted January 17, 2006
                        Decided March 22, 2006


                                   Before

                Hon. WILLIAM J. BAUER, Circuit Judge

                Hon. FRANK H. EASTERBROOK, Circuit Judge

                Hon. ILANA DIAMOND ROVNER, Circuit Judge


MARK WILSON,                                      Appeal from the United
      Plaintiff-Appellant,                        States District Court
                                                  for the Northern
No. 05-3854           v.                          District of Illinois,
                                                  Eastern Division.
MCRAE’S, INCORPORATED, doing business
as Carson Pirie Scott & Company,                  No. 05 C 2125
      Defendant-Appellee.                         Blanche M. Manning,
                                                  Judge.




                                   Order

     The judgment of the district court is vacated, and the case
is remanded for further proceedings in light of Meridian
Security Insurance Co. v. Sadowski, No. 05-2855 (Mar. 22, 2006).